Exhibit 10.17

COOPER-STANDARD AUTOMOTIVE INC.

ANNUAL INCENTIVE PLAN

ARTICLE 1.

PURPOSE AND DURATION

Section 1.1. Purpose. This Cooper-Standard Automotive Inc. Annual Incentive Plan
is intended to motivate key employees of the Company and its Affiliates who have
the prime responsibility for the operations of the Company and its Affiliates to
achieve performance objectives, measured on an annual basis, that are aligned
with the Company’s strategic goals and which are intended to result in increased
value to the shareholders of the Company. Awards granted under Section 10 of the
Cooper-Standard Holdings Inc. 2011 Omnibus Incentive Plan will be subject to the
terms of this Plan in addition to the terms of the Omnibus Incentive Plan,
although in the event of any discrepancy between the terms of this Plan and the
terms of the Omnibus Incentive Plan, the terms of the Omnibus Incentive Plan
shall control. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Omnibus Incentive Plan.

Section 1.2. Duration. The Plan is effective for performance periods beginning
as of January 1, 2011, and will remain in effect until terminated pursuant to
Article 9.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

(a) “Affiliate” means, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with, such first
entity.

(b) “Administrator” means, with respect to Executive Officers, the Committee,
and with respect to all other Executives, the Chief Executive Officer of the
Company.

(c) “Base Salary” of a Participant means the annual rate of base pay in effect
for such Participant as of the last day of the Performance Period, or such other
date as the Administrator specifies.

(d) “Board” means the Board of Directors of the Company.

(e) “Company” means Cooper-Standard Automotive Inc., and any successor thereto
as provided in Article 12.

(f) “Committee” means the Compensation Committee of the Board.

(g) “Covered Employee” has the meaning given in Code Section 162(m).



--------------------------------------------------------------------------------

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a particular provision of the Exchange Act shall be deemed to
include any successor provision thereto.

(i) “Executive” means an employee of the Company duly appointed by the Board as
an authorized signatory of the Company for all purposes.

(j) “Executive Officer” means an employee of the Company who is an “officer”
within the meaning of Rule 16a-1(f) promulgated under the Exchange Act or, if at
any time the Company does not have a class of securities registered pursuant to
Section 12 of the Exchange Act, an employee of the Company who would be deemed
an “officer” within the meaning of Rule 16a-1(f) if the Company had a class of
securities so registered, as determined by the Board in its discretion.

(k) “Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator,
including but not limited to: (1) violation of any employment, noncompete,
confidentiality or other agreement in effect with the Company or any Affiliate,
(2) taking any steps or doing anything which would damage or negatively reflect
on the reputation of the Company or an Affiliate, or (3) failure to comply with
applicable laws relating to trade secrets, confidential information or unfair
competition.

(l) “Participant” means an Executive Officer or Executive who has been granted a
Performance Award by the Administrator.

(m) “Performance Award” means an opportunity granted to a Participant to receive
a payment based in whole or part on the extent to which one or more Performance
Goals for one or more Performance Measures are achieved for the Performance
Period, subject to the conditions described in the Plan and that the
Administrator otherwise imposes.

(n) “Performance Measures” means the category of categories of performance that
must be achieved as determined by the Administrator at the time of grant of a
Performance Award. Performance Measures may be measured (1) for the Company on a
consolidated basis, (2) for any one or more Affiliates or divisions of the
Company and/or (3) for any other business unit or units of the Company or an
Affiliate as defined by the Administrator at the time of selection. In addition,
the Administrator may prescribe subjective Performance Measures or Performance
Measures based on the Participant’s most recent employment evaluation as a
condition to receiving all or any portion of an award payment.

(o) “Performance Goal” means the level(s) of performance for a Performance
Measure that must be attained in order for a payment to be made under a
Performance Award, and/or for the amount of payment to be determined based on
the Performance Scale. With respect to Performance Awards granted pursuant to
Section 10 of the Omnibus Incentive Plan, the Performance Goals must comply with
the terms of the Omnibus Incentive Plan.

(p) “Performance Period” means a period of one fiscal year of the Company or an
Affiliate, as selected by the Administrator.

 

2



--------------------------------------------------------------------------------

(q) “Performance Scale” means, with respect to a Performance Measure, a scale
from which the level of achievement may be calculated for any given level of
actual performance for such Performance Measure. The Performance Scale may be a
linear function, a step function, a combination of the two, or any other manner
of measurement as determined by the Administrator.

(r) “Omnibus Incentive Plan” means Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan, as from time amended and in effect.

(s) “Plan” means the arrangement described herein, as from time amended and in
effect.

(t) “Retirement” means termination of employment with the Company and its
Affiliates (without Cause) on or after (1) attainment of age 65 or
(2) attainment of age 60 with five (5) Years of Service.

(u) “Years of Service” means the employee’s total years of employment with the
Company and any Affiliate, including years of employment with an entity that is
acquired by the Company prior to such acquisition.

Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.

ARTICLE 3.

ELIGIBILITY

Section 3.1. Eligibility. All Executives shall be eligible to participate in the
Plan upon being appointed an Executive and shall remain eligible hereunder for
so long as such individual remains in an Executive position.

Section 3.2. New Hires; Transfers In, Out and Between Eligible Positions.

(a) Notwithstanding Section 3.1, for a key employee who is appointed or promoted
into a position that is eligible for a Performance Award, the Administrator may
(1) select such key employee as a Participant at any time during the course of a
Performance Period, (2) take action as a result of which there is an additional
Performance Award made to a key employee who, as to a Performance Period that is
in progress, is already a Participant and as to whom a Performance Award is
already in effect where the additional Performance Award relates to the same
Performance Period, or (3) change the Performance Goals, Performance Measures,
Performance Scale or potential award amount under a Performance Award that is
already in effect; provided that the discretion described in clause (3) shall
not be exercisable with respect to any Participant who is a Covered Employee
unless the exercise of such discretion results in a reduction in the amount that
would have otherwise been payable to such individual. In such event, the
Administrator may, but is not required to, prorate the amount that would
otherwise be payable under such Performance Award if the Participant had been
employed during the entire Performance Period to reflect the period of actual
employment during the Performance Period.

 

3



--------------------------------------------------------------------------------

(b) If a Participant is demoted during a Performance Period, the Administrator
may decrease the potential award amount of any Performance Award, or revise the
Performance Goals, Performance Measures or Performance Scale, as determined by
the Administrator to reflect the demotion.

(c) If a Participant is transferred from employment by the Company to the
employment of an Affiliate, or vice versa, the Administrator may revise the
Participant’s Performance Award to reflect the transfer, including but not
limited to, changing the potential award amount, Performance Measures,
Performance Goals and Performance Scale; provided that the discretion described
in this subsection (c) shall not be exercisable with respect to any Participant
who is a Covered Employee unless the exercise of such discretion results in a
reduction in the amount that would have otherwise payable to such individual.

Section 3.3. Termination of Employment.

(a) Except as otherwise provided under the terms of an employment or severance
agreement between a Participant and the Company, or under the Company’s
Executive Severance Pay Plan, no Participant shall earn an incentive award for a
Performance Period unless the Participant is employed by the Company or an
Affiliate (or is on an approved leave of absence) on the last day of such
Performance Period, unless employment was terminated during the period as a
result of Retirement, Disability or death at a time when the Participant could
not have been terminated for Cause, or unless payment is approved by the
Administrator after considering the cause of termination.

(b) If a Participant’s employment is terminated as a result of death, Disability
or Retirement, at a time when the Participant could not have been terminated for
Cause, then unless the Administrator decides to provide a greater amount, the
Participant (or the Participant’s estate in the event of his death) shall be
entitled to receive an amount equal to the product of (x) the amount calculated
under Section 5.1 and (y) a fraction, the numerator of which is the number of
the Participant’s days of employment during the Performance Period for such
award and the denominator of which is the number of days in the Performance
Period for such award. Payment shall be made as provided in Section 5.2.

ARTICLE 4.

CONTINGENT PERFORMANCE AWARDS

At the time of grant of a Performance Award, the Administrator shall determine
for each award the Performance Measure(s), the Performance Goal(s) for each
Performance Measure, the Performance Scale (which may vary for different
Performance Measures), and the amount payable to the Participant if and to the
extent the Performance Goals are met (as measured from the Performance Scale).
The amount payable to a Participant may be designated as a flat dollar amount or
as a percentage of the Participant’s Base Salary, or may be determined by any
other means as the Administrator may specify at the time the Performance Award
is granted. The amount payable to any Participant to whom a Performance Award is
granted under Section 10 of the Omnibus Incentive Plan shall be subject to the
dollar limit imposed under such plan.

 

4



--------------------------------------------------------------------------------

ARTICLE 5.

PAYMENT

Section 5.1. Evaluating Performance and Computing Awards.

(a) As soon as practicable following the close of a Performance Period, the
Administrator shall determine whether and to what extent the Performance Goals
and other material terms of the Performance Award issued for such period were
satisfied, and shall determine whether any discretionary adjustments under
Subsection (b) shall be made. Based on such certification, the Administrator (or
its delegee) shall determine the award amount payable to a Participant under the
Performance Award for that Performance Period.

(b) The Administrator may adjust each Participant’s potential award amount under
any Performance Award, based upon overall individual performance and attainment
of goals up to a maximum of plus fifty percent (+50%) or down to a maximum of
minus twenty percent (-20%); provided that with respect to any Participant who
is a Covered Employee, the Administrator shall only be allowed to approve a
downward adjustment.

Section 5.2. Timing and Form of Payment. When the payment due to the Participant
has been determined, payment shall be made in a cash lump sum in the calendar
year immediately following the close of the Performance Period, typically as
soon as practicable after the Administrator has certified the extent to which
the Performance Goals have been achieved.

Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after the end of
the Performance Period for which the payment has accrued, but before payment is
made, if the Participant engages in Inimical Conduct, or if the Company
determines after a Participant’s termination of employment that the Participant
could have been terminated for Cause, the Performance Award shall be
automatically cancelled and no payment or deferral shall be made. The
Administrator may suspend payment (without liability for interest thereon)
pending the Administrator’s determination of whether the Participant was or
should have been terminated for Cause or whether the Participant has engaged in
Inimical Conduct.

ARTICLE 6.

ADJUSTMENTS

In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation or exchange of shares or other similar corporate change,
then if the Administrator shall determine that such change necessarily or
equitably requires an adjustment in the Performance Goals established under a
Performance Award, such adjustments shall be made by the Administrator and shall
be conclusive and binding for all purposes of this Plan. No adjustment shall be
made in connection with the issuance by the Company of any warrants, rights, or
options to acquire additional shares of Common Stock or of securities
convertible into Common Stock, and no such adjustment shall be permitted with
respect to any Participant who is a Covered Employee to the extent such
adjustment would cause the Participant’s Performance Award to cease to be
qualified performance-based compensation within the meaning of Code
Section 162(m).

 

5



--------------------------------------------------------------------------------

ARTICLE 7.

RIGHTS OF PARTICIPANTS

Section 7.1. No Funding. No Participant shall have any interest in any fund or
in any specific asset or assets of the Company or any Affiliate by reason of any
Performance Award under the Plan. It is intended that the Company has merely a
contractual obligation to make payments when due hereunder and it is not
intended that the Company or any Affiliate hold any funds in reserve or trust to
secure payments hereunder.

Section 7.2. No Transfer. No Participant may assign, pledge, or encumber his or
her interest under the Plan, or any part thereof.

Section 7.3. No Implied Rights; Employment. Nothing contained in this Plan shall
be construed to:

(a) Give any employee or Participant any right to receive any award other than
in the sole discretion of the Administrator;

(b) Limit in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time; or

(c) Be evidence of any agreement or understanding, express or implied, that a
Participant will be retained in any particular position or at any particular
rate of remuneration.

ARTICLE 8.

ADMINISTRATION

Section 8.1. General. The Plan shall be administered by the Administrator.

Section 8.2. Authority. In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Performance Award;
(c) establish, amend or waive rules and regulations, and appoint such agents, as
it deems appropriate for the Plan’s administration; and (d) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.

Section 8.3. Decision Binding. The Administrator’s determinations and decisions
made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an award, and such determinations and
decisions shall not be reviewable.

ARTICLE 9.

AMENDMENT AND TERMINATION

Section 9.1. Amendment. The Committee may modify or amend, in whole or in part,
any or all of the provisions of the Plan or any Performance Award, and may
suspend the Plan, at any time;

 

6



--------------------------------------------------------------------------------

provided, however, that no such modification, amendment, or suspension may,
without the consent of the Participant or his legal representative in the case
of his death, adversely affect the amount of any payment due under the Plan with
respect to any Performance Award in effect prior to the date of such
modification, amendment or suspension.

Section 9.2. Termination. The Committee may terminate the Plan at any time;
provided, however, that no such termination may, without the consent of the
Participant or his legal representative in the case of his death, adversely
affect the amount of any payment due under the Plan with respect to any
Performance Award in effect prior to the date of such termination.

ARTICLE 10.

TAX WITHHOLDING

The Company shall have the right to deduct from all cash payments made hereunder
(or from any other payments due a Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.

ARTICLE 11.

OFFSET

The Company shall have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his estate, in the event of the Participant’s
death).

ARTICLE 12.

SUCCESSORS

All obligations of the Company under the Plan with respect to Performance Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company. The Plan shall be binding upon and inure to the
benefit of the Participants and their heirs, executors, administrators and legal
representatives.

ARTICLE 13.

DISPUTE RESOLUTION

Unless prohibited by law, any legal action or proceeding with respect to this
Plan or any Performance Award, or for recognition and enforcement of any
judgment in respect to this Plan or any Performance Award, may only be heard in
a “bench” trial, and any party to such action or proceeding shall agree to waive
its right to a jury trial. Any legal action or proceeding with respect to this
Plan or any Performance Award must be brought within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint.

 

7